Citation Nr: 1110505	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-30 876A	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 29, 2007, decision of the Board of Veterans' Appeals that denied entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities, contains clear and unmistakable error (CUE).

2.  Whether a May 29, 2007, decision of the Board of Veterans' Appeals that denied entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ contains clear and unmistakable error (CUE).

(The issue of entitlement to a certificate of eligibility for financial assistance in the purchase of specially adapted housing or a special home adaptation grant is the subject of another decision under a different docket number.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION


The moving party served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (the Board) based on an October 2007 motion filed by the moving party that sought a revision of a May 2007 Board decision on the basis of clear and unmistakable error (CUE).  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2010).


FINDINGS OF FACT

1. In a decision dated May 29, 2007, the Board denied the moving party's claims of entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities, and entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ.

2.  The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the May 2007 Board decision regarding the denial of entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities, were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

3.  The moving party has shown that the applicable statutory and regulatory provisions existing at the time of the May 2007 Board decision regarding the denial of entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ, were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.

4.  It is undebatable that on December 13, 1988, the RO received the Veteran's notice of disagreement with the assignment of the 30 percent disability rating for nephrotic syndrome at which time he raised the issue of entitlement to special monthly compensation for loss of use of a creative organ.

5.  It is undebatable that at a November 21, 1988, VA examination, the Veteran reported impotence, which is an informal claim for entitlement to special monthly compensation for loss of use of a creative organ.

6.  It is undebatable that the medical evidence shows that his loss of a creative organ is due in part to the nephrotic syndrome, and that he had loss of use of a creative organ and nephrotic syndrome on November 21, 1988.

7.  It is not undebatable that the loss of a creative organ underwent an increase in disability in the one-year period prior to November 21, 1988.


CONCLUSIONS OF LAW

1.  The Board's May 2007 decision does not contain CUE regarding the denial of entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).

2.  The Board's May 2007 decision does contain CUE regarding the denial of the denial of entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2010).

3.  The criteria for an effective date of November 21, 1988, for an award of special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C.A. §§ 101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party contends that a May 2007 Board decision was clearly and unmistakably erroneous in denying his claims of entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities, and entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.

The moving party has been accorded sufficient opportunity to present his contentions, especially given that his CUE claim has been pending for over three years.  In September 2010, the representative presented written argument.  There is no indication that the moving party has further argument to present.

Pertinent law and regulations

Board CUE

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error. If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §20.1400 (2010).

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b) (2010).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b) (2010); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2010); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) (2010).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e) (2010).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c) (2010); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).





Whether a May 29, 2007, decision of the Board of Veterans' Appeals that denied entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities, contains CUE

Pertinent law and regulations in effect at the time of the 2007 Board decision 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2006).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2006).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The moving party and his representative have made several allegations: (1) the Board relied on an outdated opinion rendered in 2002 when there was additional medical knowledge about the side effects of Prednisone by 2007 at the time of the Board decision; (2) the VA examiners were not knowledgeable about the side effects of Prednisone; (3) the VA examiners did not fully review his claims file and that, therefore, their negative opinions were suspect, incomplete, and inaccurate; (4) the opinion of the moving party's treating physician should have been given more weight; (5) the Board failed to consider medical treatise information; (6) he may have been claiming a theory of entitlement based on direct service connection; (7) the Board failed in its duty to notify; and (8) the representative failed to submit additional evidence as requested by the moving party and failed to provide adequate assistance in representing him.  The Board will address each of these arguments in turn.

First, the Board notes that the moving party submitted additional evidence after the May 2007 Board decision.  This cannot be considered by the Board in connection with this CUE claim.  As explained above, only evidence which was of record at the time of the May 2007 Board decision may be considered.  

The moving party's first three allegations regarding the VA examiners and the Board in essence not obtaining more contemporaneous medical evidence on the side effects of Prednisone are claims of a failure of the duty to assist.  Such allegations are not CUE.

The moving party's fourth allegation that his treating physician's opinion should have been given more weight is a disagreement as to how the facts were weighed or evaluated.  Such an allegation is not CUE.  In any event, while the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

As to the Board's failure to consider medical treatise evidence, an allegation that the Board did not consider a certain piece of evidence, by itself, is insufficient to properly plead CUE.  See Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000).  

With regard to the moving party's intimation that he may have been claiming direct service connection, he has not identified any documents showing that he was claiming direct service connection or any medical evidence showing that his atrial fibrillation was incurred in or aggravated by service.  Similarly, he has not identified any specific failure regarding the duty to notify.  His vague allegations are not CUE.

Finally, the moving party's last assertion pertains to the conduct of his own representative and not the actions of VA or the Board.  That allegation is not CUE.

In essence, the moving party is alleging a failure to fulfill VA's duty to assist and notify him with the development of facts relevant to his claim.  Such an allegation cannot constitute a valid claim of CUE.  See 38 C.F.R. § 20.1403(d).

Accordingly, his motion warrants dismissal.  See 38 C.F.R. § 20.1404 (2010).

Whether a May 29, 2007, decision of the Board of Veterans' Appeals that denied entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ contains CUE

Pertinent law and regulations in effect at the time of the 2007 Board decision

Effective dates

The effective date of a grant of an increased evaluation is based upon a variety of factors, including the date of claim, date entitlement is shown and finality of prior decisions.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2006); see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  

The Court has held that ". . . evidence in a claimant's file which demonstrates that an increase in disability was 'ascertainable' up to one year prior to the claimant's submission of a 'claim' for VA compensation should be dispositive on the question of an effective date for any award that ensues."  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 (1994).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a total rating claim and pointed out that the applicable statutory and regulatory provisions, thoroughly construed, require that the Board look to all communications in the file, that may be interpreted as applications of claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which" within a year prior to the claim, the increase in disability was ascertainable.  See 38 U.S.C.A. § 5110(b)(2); see also Quarles, 3 Vet. App. at 134.

In making this determination, the Board must consider all of the evidence, including that received prior to a previous final decision.  See Hazan v. Gober, 10 Vet. App. 511, 521 (1997).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2006).

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  
38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2006).  The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(r) (2006).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2006).

An informal claim is ". . . [a]ny communication or action indicating an intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2006).  An informal claim must identify the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 330 (1993).

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  Acceptance of a report of examination or treatment as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  See 38 C.F.R. § 3.157 (2006).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1) (2006).

Special monthly compensation

Special monthly compensation is available for loss of use of a creative organ.  See 38 C.F.R. § 3.350 (2006).

Analysis

The moving party and his representative allege that he did file a formal claim for special monthly compensation for loss of use of a creative organ in 1988 and that his complaint of impotence at the November 21, 1988, should be accepted as the date of claim for this disability.

The Board notes that the statutory and regulatory provisions extant at the time were incorrectly applied because the Board at the time of the May 2007 decision applied the law and regulations regarding earlier effective date for a grant of service connection.  The Board should have applied the law and regulations regarding an earlier effective date for an claim for an increased rating because, as explained below, the moving party first raised the matter of special monthly compensation based on loss of use of creative organ in the context of his claim for an increased rating for nephrotic syndrome.

The Board determined that the moving party did not file a claim for special monthly compensation based on loss of use of creative organ prior to September 10, 1998, the date of claim for entitlement to service connection for diabetes mellitus.  The evidence at the time of the May 2007 Board decision shows that on December 13, 1998, the RO received the Veteran's notice of disagreement with the assignment of the 30 percent disability rating for nephrotic syndrome at which time he raised the issue of entitlement to special monthly compensation for loss of use of a creative organ because he claimed impotence as a part of his service-connected nephrotic syndrome.  Although the notice of disagreement does not have a date stamp, in that document the moving party indicates that he has enclosed a VA Form 21-686C, Declaration of Marital Status.  That VA form has a date stamp showing that it was received on December 13, 1998.  Therefore, it is undebatable that the RO received the above-mentioned notice of disagreement on December 13, 1998.  

In his September 2007 CUE claim, he referred to this document as exhibit 14.  A review of the record at the time of the May 2007 Board decision shows that a photocopy of the December 1998 notice of disagreement was labeled as exhibit 14.  Therefore, it is undebatable that the moving party filed a formal claim for special monthly compensation for loss of use of a creative organ on December 13, 1998.

At the November 21, 1988,VA examination, the moving party complained of impotence.  Given that it is undebatable that the moving party filed a formal claim on December 13, 1988, it is also undebatable that the November 21, 1988 VA examination report is an informal claim for special monthly compensation for loss of use of a creative organ.  There are no VA treatment records or examination reports of record at the time of the May 2007 Board decision showing that the moving party reported impotence prior to the November 21, 1988, VA examination.  Accordingly, it is undebatable that the date of claim for special monthly compensation for loss of use of a creative organ is November 21, 1988.

The May 2000 rating decision shows that special monthly compensation for loss of use of a creative organ was granted in part based on the service-connected nephrotic syndrome and not just diabetes mellitus.  A January 2000 VA genitourinary examination report shows that nephrotic syndrome can cause impotency.  A January 2000 VA arrhythmias examination report reveals that the moving party had had impotency since 1985.  A February 1986 private treatment record reflects a diagnosis of nephrotic syndrome.  Therefore, it is undebatable that the moving party was entitled to special monthly compensation based on loss of use of a creative organ as secondary to the service-connected nephrotic syndrome on November 21, 1988.

The remaining matter is whether it is factually ascertainable that the loss of use of a creative organ underwent an increase in severity during the one-year period prior to the informal date of claim, November 21, 1988.  The medical evidence of record at the time of the May 2007 Board decision does not show an increase in severity during the one-year period prior to the informal date of claim, November 21, 1988.  Neither the moving party nor his representative has identified any such evidence.  Thus, it is not undebatable that the loss of use of a creative organ underwent an increase in severity during the one-year period prior to the informal date of claim, November 21, 1988.

In short, the claim of entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ would have been manifestly different but for the Board's misapplication of the law and regulations governing earlier effective dates.  Therefore, the Board concludes that clear and unmistakable error was committed in the May 29, 2007, Board decision with respect to the claim of entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ, and that the effective date for an award of special monthly compensation for loss of use of a creative organ is November 21, 1988.


ORDER

The motion to reverse and revise the May 29, 2007, Board decision with respect to the claim of entitlement to service connection for atrial fibrillation, secondary to service-connected disabilities, on the grounds of clear and unmistakable error is dismissed.

The motion to reverse and revise the May 29, 2007, Board decision with respect to the claim of entitlement to an effective date earlier than September 10, 1998, for an award of special monthly compensation for loss of use of a creative organ on the grounds of clear and unmistakable error is granted.

An effective date of November 21, 1988, for an award of special monthly compensation for loss of use of a creative organ, subject to the laws and regulations governing the payment of monetary benefits.  To that extent, the appeal is allowed.



                       ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



